UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

 

SHREVEPORT DIVISION
MICHAEL CASEY, ET AL. CIVIL ACTION NO.: 18-CV-00947
VERSUS JUDGE ELIZABETH FOOTE
BH MANAGEMENT SERVICES MAGISTRATE JUDGE HAYES
INC., ET AL.

MEMORANDUM ORDER

 

Now before the Court is a Motion to Dismiss for Failure to State a Claim Upon Which
Relief can be Granted, pursuant to Federal Rule of Civil Procedure 12(b)(6), filed by Gemini
Insurance Company (“Gemini”). [Record Document 21]. Gemini seeks to dismiss a third-party
complaint filed against it by BH Management Services, L.L.C. (“BHM”)! and Great American
E&S Insurance Company (“Great American”). [Record Document 19]. This motion is opposed.
[Record Document 27]. The parties are ordered to submit additional briefing to the Court on the
issues discussed below by Tuesday, September 3, 2019. The Court will rule on Gemini’s motion
after the parties’ briefs have been submitted.
L FACTUAL BACKGROUND

This case arises out of claims by Michael and Velma Casey (“the Caseys’”) that they
suffered personal injuries after being exposed to carbon monoxide while they were living in an
apartment complex owned by BHM. Record Document 1, § 1. The Caseys allege that BHM failed
to properly repair a broken water heater in the laundry room of their apartment complex, which

caused them to suffer “extreme carbon monoxide poisoning” on August 8, 2017. Record Document

 

' BH Management Services, L.L.C. was improperly named as “BH Management Services, Inc.”
when this suit was first filed. Record Document 19, p. 1.

1
30, Js 8-11. The Caseys filed suit in the 26th Judicial District Court for the Parish of Bossier,
Louisiana, against BHM and its liability insurer, Great American, on June 12, 2018. Record
Document 1, § 1. BHM removed the case to this Court on July 18, 2018. See Record Document 1.

On November 2, 2018, BHM and Great American (together, “third-party Plaintiffs’’) filed
a third-party complaint against Affiliated Associates, Inc. d/b/a Affiliated Roofing Commercial,
Inc. (“Affiliated”) and Gemini. Record Document 19. The third-party Plaintiffs claim that BHM
and Affiliated executed a Vendor Service Agreement in August of 2016 in which Affiliated agreed
to replace the roof of the Caseys’ apartment complex and to replace the roof vents as needed. Id.
at Js 4-6. During this repair work, Affiliated allegedly dislodged a vent pipe that was attached to
the hot water heater in the boiler room and disrupted the normal venting of carbon monoxide,
which caused the Caseys’ injuries. Jd. at §s 7-9. The third-party Plaintiffs assert that the Vendor
Service Agreement contained a clause in which Affiliated agreed to “indemnify, hold harmless,
and defend” BHM for all claims arising out of bodily injuries caused by a negligent act or omission
on the part of Affiliated. Jd at { 10. Finally, the third-party Plaintiffs allege that Gemini was
Affiliated’s liability insurer when the Caseys’ injuries occurred. /d. at { 11. Based on these facts,
the third-party Plaintiffs claim that Affiliated should be liable to them for any damages awarded
to the Caseys. Jd. at 3. Gemini filed the instant motion to dismiss pursuant to Rule 12(b)(6) in
response to the third-party complaint. See Record Document 21.
I. LAW AND ANALYSIS

A. 12(b)(6) Standard

In order to survive a motion to dismiss brought under Rule 12(b)(6), a plaintiff must “state
a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Jd. “Threadbare
recitals of the elements of a cause of action, supported by mere conclusory statements, do not
suffice.” Jd. The court must accept as true all of the factual allegations in the complaint in
determining whether a plaintiff has stated a plausible claim. See Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 555 (2007); In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (Sth Cir. 2007).
However, a court is “not bound to accept as true a legal conclusion couched as a factual allegation.”
Papasan v. Allain, 478 U.S. 265, 286 (1986). If a complaint cannot meet this standard, it may be
dismissed for failure to state a claim upon which relief can be granted. Iqbal, 556 U.S. at 678-79.
A court does not evaluate a plaintiffs likelihood for success, but instead determines whether
plaintiff has pleaded a legally cognizable claim. U.S. ex rel. Riley v. St. Luke’s Episcopal Hosp.,
355 F.3d 370, 376 (Sth Cir. 2004). A dismissal under 12(b)(6) ends the case “at the point of
minimum expenditure of time and money by the parties and the court.” Twombly, 550 U.S. at 558.

B. Applicable Law

Third-party complaints, such as the one filed in this case, are governed by Federal Rule of
Civil Procedure 14. Rule 14 enables a defendant in a federal civil action to “serve a summons and
complaint on a nonparty who is or may be liable for all or part of the claim against it.” Fed. R. Civ.
P. 14(a)(1). “The secondary or derivative liability notion is central and thus impleader has been
successfully utilized when the basis of the third-party claim is indemnity, subrogation,
contribution, express or implied warranty, or some other theory.” Martco Ltd. P’ship v. Bruks Inc.,
430 F. App’x 332, 334 (5th Cir. 2011) (citing 6 Charles Alan Wright, Arthur R. Miller & Mary
Kay Kane, Federal Practice & Procedure § 1446, at 415-21 (3d ed. 2010)). An impleader claim
can only be brought when a right to relief exists under the applicable substantive law. Jd. at 335.

Finally, an impleader claim is only available where the liability of the third-party defendant is
contingent upon the outcome of the main claim. Mitchell v. Hood, 614 F. App’x 137, 140 (Sth Cir.
2015).

C. Arguments of the Parties

Gemini claims that the complaint fails to state a cause of action against it and does not
establish that Great American is entitled to relief. Record Document 21-1, pp. 3-4. Gemini asserts
that the third-party Plaintiffs fail to allege facts showing that they have a right of action against it
either in contract or under the Louisiana Direct Action Statute, Louisiana Revised Statutes §
22:1269. Id. at 5.

The third-party Plaintiffs argue that their complaint against Gemini is properly brought
under Federal Rule of Civil Procedure 14. Record Document 27, p. 3. They allege that Gemini will
be solidarily liable with Affiliated for any part of the Caseys’ damages attributable to Affiliated,
up to the limits of Affiliated’s policy. Jd. They assert that Gemini’s claim that the complaint should
be dismissed because it does not establish a right of action in contract or under the Direct Action
Statute is based on a misconception of their arguments. /d. at 3-4. The third-party Plaintiffs also
state that the complaint outlines why Great American is entitled to relief and pleads sufficient facts
against Gemini to survive dismissal under Rule 12(b)(6). Jd. at 4—5.

D. Analysis

1. The complaint states a cause of action against Gemini

The complaint alleges that Gemini “had in force and effect with Affiliated a commercial
general liability policy that provides coverage for the damages Plaintiffs complain of in this suit.”
Record Document 19, { 11. Gemini claims that under Louisiana law, a plaintiff bears the burden

of proving both the existence of an insurance policy and coverage under that policy. Record
Document 21-1, p. 3. Gemini argues that the complaint should be dismissed because it does not
identify an insurance policy or show that the instant claim is covered by that policy. Id.

The standard for determining whether a complaint can survive a motion to dismiss under
Rule 12(b)(6) is whether the plaintiff has stated a plausible claim to relief when all of the factual
allegations in the complaint are accepted as true. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at
555. A plaintiff is not required to provide proof to support his claims at this stage of litigation. The
third-party Plaintiffs’ assertion that Affiliated, Gemini’s alleged insured, caused the Caseys’
injuries is sufficient to state a claim upon which relief can be granted.”

2. The third-party complaint shows that Great American is entitled to relief

Gemini asserts that the complaint does not establish that Great American is entitled to relief
from any party. Record Document 21-1, p. 4. This argument appears to be based on the fact that
the complaint does not explicitly identify Great American as BHM’s insurer. Jd. Gemini also states
that the complaint is insufficient because it does not allege that any policy Great American issued
to BHM covers the damages claimed by the Caseys or that Great American has paid out any
amounts on behalf of BHM. Jd.

The Court rejects these arguments for several reasons. First, Great American is not required

to show that it has made payments on the claim that is the subject of the instant lawsuit in order to

 

* In support of its contention that the complaint should be dismissed, Gemini states that under
Louisiana law “a plaintiff bears the initial burden of proving (1) the existence of the policy and (2)
coverage under the policy.” Record Document 21-1, p. 3 (citing Tunstall v. Stierwald, 2001-1765
(La. 2/26/02), 809 So. 2d 916, 921). The Court notes that Tunstall states: “[i]n an action under an
insurance contract, the insured bears the burden of proving the existence of the policy and
coverage.” 809 So. 2d at 921 (emphasis added). As the third-party Plaintiffs point out in their
opposition, they are not insureds seeking coverage under an insurance policy issued by Gemini.
Record Document 27, p. 3. Therefore, the burden of proof that Gemini attempts to rely on is
inapplicable to this case.
lodge a third-party complaint against Gemini. Second, as the third-party Plaintiffs point out, the
third paragraph of their answer to the Caseys’ complaint admits that Great American had a policy
in force in favor of BHM on the date of the alleged incident. See Record Document 5, § 3; Record
Document 27, p. 5. Third, the complaint states simply that “[BHM] and [Great American] file this
Third Party Complaint against [Affiliated] and [Gemini].” Record Document 19, p. 1. Based on
this statement, the Court finds that Great American’s role in this case was clear from the
information contained in the complaint. The third-party Plaintiffs’ failure to explicitly identify
Great American as Affiliated’s insurer in that complaint does not warrant the dismissal of Great
American’s claim.

3, The third-party Plaintiffs do not have a right of action against Gemini under
the Direct Action Statute

Gemini argues that the third-party Plaintiffs cannot assert a claim against it under the Direct
Action Statute because the statute was enacted to benefit tort victims and does not allow contract-
based claims to be asserted against an insurer. Record Document 21-1, p. 5. The Louisiana Direct
Action Statute allows a tort victim to proceed directly against a tortfeasor’s insurer or against the
tortfeasor and his insurer jointly and in solido. La. Stat. Ann. § 22:1269. Gemini claims that
because the third-party Plaintiffs’ right of action against Affiliated is based in contract and not tort,
the Direct Action Statute does not allow them to sue Gemini as Affiliated’s insurer. /d. at 6. Gemini
is correct in that the Louisiana Direct Action Statute provides for a cause of action by an injured
person against the insurer of the alleged tortfeasor under Louisiana law. In this case, the cause of
action against Gemini is asserted by the alleged tortfeasor and its insurer for indemnity for any
amounts for which the original defendant and its insurer (the third-party Plaintiffs) may be held
responsible. As discussed below, no party addresses whether the Direct Action Statute is applicable

under this set of facts in the briefs before the Court.
4. The Court lacks sufficient information to determine whether the third-party
Plaintiffs have a right of action against Gemini

The Court acknowledges that Rule 14 provides a procedural right of action for the third-
party Plaintiffs’ claims against Affiliated based on the indemnity clause in the Vendors Service
Agreement. See Bewley Furniture Co. v. Md. Cas. Co., 285 So. 2d 216, 219 (La. 1973)); Nassif v.
Sunrise Homes, Inc., 98-3193 (La. 6/29/99); 739 So. 2d 183, 185. However, the claims against
Affiliated are not at issue in the instant motion. As stated previously, a Rule 14 claim is only proper
when a right to relief exists under the applicable substantive law and where the liability of the
third-party defendant is contingent upon the outcome of the main claim. Martco, 430 F. App’x at
335; Mitchell, 614 F. App’x at 140. Because this is a diversity case, the Court must determine
whether the third-party Plaintiffs’ claims against Gemini have a substantive basis in Louisiana law.
Martco, 430 F. App’x at 335.

The Court finds that the parties’ briefs do not adequately address whether a right of action
exists under Louisiana law against the insurer of a defendant in a lawsuit based on an indemnity
clause. Neither side provides any legal basis or authority in support of its position. As Affiliated’s
alleged commercial general liability insurer, Gemini may eventually be liable for all or part of any
damages awarded to the Caseys and against the third-party Plaintiffs. However, the third-party
Plaintiffs have not established that suit can be brought directly against Gemini under Louisiana
law. Gemini has also failed to provide the Court with any legal authority stating that Louisiana law

does not allow the third-party Plaintiffs to proceed directly against it.> Therefore, the Court orders

 

3 Gemini merely states that the third-party Plaintiffs do not have a right of action against it because
they do not have a right of action in contract or under the Direct Action Statute. Record Document
21-1, p. 5.
the parties to submit briefs, no longer than ten pages, addressing only whether the third-party
Plaintiffs have a right of action against Gemini by Tuesday, September 3, 2019.
Il. CONCLUSION

For the reasons discussed above,

IT IS ORDERED that the third-party Plaintiffs and Gemini shall submit additional

briefing to the Court on the specified issues by Tuesday, September 3, 2019. The Court will rule

on Gemini’s motion to dismiss after the briefs have been submitted. { .
THUS DONE AND SIGNED in Shreveport, Louisiana on this /. dhe of August,

2019.

 

ELIZABETH E. FOOTE ~~
UNITED STATES DISTRICT JUDGE
